By the Court.

Lumpkin, J.
delivering the opinion.
[1.] This case was before this Court at Decatur, August, 1854, (16 Ga. R. 440,) and we held there was no equity iii the bill. It presents no new feature. We see, therefore, no reason to over-rule the decision then made.
[2.] It is straining pretty hard, perhaps; to' adopt the' 32 Henry VIII. in a new country like this has been; and we feel no disposition to relax the rule which allows the grantee, whose deed is made void by that Statute, to use the name of ■his grantor to recover the premises.